                          IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF ALASKA


RAUL ANTONIO REYES CRESPO,

                       Plaintiff,

          v.
                                                         Case No. 3:18-cv-00076-SLG
ANCHORAGE GOSPEL RESCUE MISSION
STAFF,

                      Defendant.


                                       ORDER OF DISMISSAL

         On July 5, 2018, the Court screened the initial Complaint Under the Civil Rights

Act and Amended Application to Waive the Filing Fee (Dockets 1 & 4) filed by self-

represented Plaintiff, Raul Antonio Reyes Crespo, as required by federal law. 1 The Court

explained the deficiencies in the pleading and accorded Mr. Crespo “until August 9, 2018

to file a First Amended Complaint in this case that states a cause of action.”2

         In addition to the required screening in this case, federal law requires a court to

dismiss a case if it determines at any time that it lacks subject matter jurisdiction.3




1  Docket 22. 28 U.S.C. § 1915(e)(2)(B) requires a court to dismiss the case at any time
if the court determines that the action “(i) is frivolous or malicious; (ii) fails to state a claim
on which relief may be granted; or (iii) seeks monetary relief against a defendant who is
immune from such relief.” See also Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (a
court must liberally construe a self-represented plaintiff’s pleading and give the plaintiff
the benefit of any doubt) (citing Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985)
(en banc)).
2   Docket 22 at 6.
3   Fed. R. Civ. P. 12(h)(3).
“Subject-matter jurisdiction can never be waived or forfeited.” 4     This Court has the

authority to hear only specific types of cases. 5 “The burden of establishing federal

jurisdiction is on the party invoking federal jurisdiction.”6

         Mr. Crespo filed a First Amended Complaint under the Civil Rights Act, asserting

that Mission Staff have banned him from their facilities for a year. 7 Mr. Crespo’s claims

include: that there was “[n]o video evidence, paperwork evidence … exhibits,” witnesses

or “compliance with … Rules of Evidence[;]” that he should have been given “three (3)

verbal warnings” before being banned from the premises; and that Mission Staff denied

his right to assemble on Mission premises, where his biological and/or tribal family may

still be welcome. 8        Mr. Crespo claims that Mission Staff’s conduct violated his

constitutional right to due process, and as a result, his “homeless condition has become

an Alaskan personal crisis.” 9 As explained below, however, the federal constitution does

not require Mission Staff to any of the above.



4   Gonzalez v. Thaler, 565 U.S. 134, 141 (2012).
5 See Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994) (“Federal courts are
courts of limited jurisdiction. They possess only that power authorized by Constitution and
statute”) (citations omitted)); see also Peralta v. Hispanic Bus., 419 F.3d 1064, 1068 (9th
Cir. 2005) (“In civil cases, subject matter jurisdiction is generally conferred upon federal
district courts either through diversity jurisdiction, 28 U.S.C. ' 1332, or federal question
jurisdiction, 28 U.S.C. ' 1331.”).
6United States v. Marks, 530 F.3d 799, 810 (9th Cir. 2008) (citing DaimlerChrysler v.
Cuno, 547 U.S. 332, 342 (2006)) (further citation omitted).
7   Docket 23; id. at 4.
8   Id. at 3-5 (Claims 1-3).
9   Id. at 6 (Claim 4).


Case No. 3:18-cv-00076-SLG, Crespo v. Anchorage Gospel Rescue Mission
Order of Dismissal
Page 2 of 4
       Mr. Crespo’s First Amended Complaint contains the same deficiencies the Court

explained when reviewing his initial pleading:

                Mr. Crespo’s complaint does not allege facts that would
       demonstrate that this federal court has jurisdiction to hear his claim… [T]he
       Civil Rights Act, 42 U.S.C. § 1983 … protects individuals from the
       deprivation of federal constitutional or statutory rights that are caused by
       persons acting “under color of state law.” A person acts “under color of
       state law” when the person acts or purports to act in the performance of
       official duties under any state or municipal law, ordinance or regulation. 10
       … Mr. Crespo’s complaint fails to plausibly allege that the Anchorage
       Gospel Rescue Mission staff were acting under color of state law. Nor does
       he allege the federal constitutional or statutory violation that he believes
       was committed by that staff. Thus, he does not appear to have asserted a
       claim for relief under Section 1983. 11

       The Court takes judicial notice 12 that the Anchorage Gospel Rescue Mission is a

Christian organization that provides food and shelter for people in need. 13 “The Mission




10 West v. Atkins, 487 U.S. 42, 49 (1988) (defendant has acted under color of state law
where he or she has “exercised power ‘possessed by virtue of state law and made
possible only because the wrongdoer is clothed with the authority of state law.’” (quoting
United States v. Classic, 313 U.S. 299, 326 (1941))); Coral Constr. Co. v. King Cty., 941
F.2d 910, 926 (9th Cir. 1991) (“Actions taken pursuant to a municipal ordinance are made
‘under color of state law.’”).
11  Docket 22 at 3-4. Mr. Crespo also does not allege any facts to show diversity
jurisdiction, which requires that he has state “citizenship which is diverse from that of
every defendant.” See Cook v. AVI Casino Enterprises, 548 F.3d 718, 722 (9th Cir. 2008)
(quoting Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68 (1996) (diversity jurisdiction requires
Acomplete diversity of citizenship@)).
12Judicial notice is the “court’s acceptance, for purposes of convenience and without
requiring a party’s proof, of a well-known and indisputable fact; the court’s power to accept
such a fact” Black’s Law Dictionary (10th ed. 2014).
13 https://www.anchoragerescue.org (“We are a Christian organization and our purpose is
to show God’s love through example and in a practical manner by providing for the needs
of the homeless, poor and needy in our community… The Rescue Mission functions as
an overnight shelter to house the homeless in our community in a safe, warm and
welcoming environment.”).


Case No. 3:18-cv-00076-SLG, Crespo v. Anchorage Gospel Rescue Mission
Order of Dismissal
Page 3 of 4
is entirely funded by donations from the community and takes no government funds.” 14

Mr. Crespo has again, therefore, named non-state actors as defendants and cannot bring

a claim against them under the Due Process Clause of the federal Constitution.

           Thus, Mr. Crespo has failed to state a claim for relief over which this Court has

jurisdiction. The Court finds that any further attempt at curing this problem would be

futile. 15



IT IS THEREFORE ORDERED:

      1. This case is DISMISSED with prejudice for failure to state a claim under 28 U.S.C.

           § 1915(e)(2)(B).

      2. The Clerk of Court is directed to enter a final judgment accordingly.

      DATED at Anchorage, Alaska, this 24th day of October, 2018.

                                     /s/ Sharon L. Gleason
                                     UNITED STATES DISTRICT JUDGE




14   Id.
15 See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (A court need not
allow a plaintiff to amend a complaint “if amendment of the complaint would be futile.”)
(citation omitted).

Case No. 3:18-cv-00076-SLG, Crespo v. Anchorage Gospel Rescue Mission
Order of Dismissal
Page 4 of 4
